                                                                                              E-FILED
                                                              Thursday, 06 August, 2020 03:09:26 PM
                                                                        Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT
                               SPRINGFIELD, ILLINOIS

UNITED STATES OF AMERICA,                )
                                         )
             Plaintiff,                  )
                                         )
v.                                       )      Case No. 18-CR-30029
                                         )
AHMED AL-KOSHI,                          )
                                         )
             Defendant.                  )

     BRIEF ADDRESSING VIDEOCONFERENCE SENTENCING HEARING
                AND AGREED MOTION TO CONTINUE

      Now comes the defendant, Ahmed Al-Koshi, and responds to the Court’s text order

regarding a videoconference sentencing hearing as follows:

      1.     This case is set for a sentencing hearing on Friday, August 14, 2020 at 3:00

      p.m.

      2.     On August 5, 2020 this court issued a text order directing the parties to file

briefs stating whether they consent to having Mr. Al-Koshi's sentencing hearing conducted

via videoconference.

      3.     On August 6, 2020 counsel for Ahmed Al-Koshi emailed with Assistant United

States Attorney Tim Bass regarding the Court's text order.

      4.     Ahmed Al-Koshi was born and raised in Yemen. He immigrated to the United

States in 1996, later becoming a naturalized United States citizen. While Mr. Al-Koshi can

conduct very simple or basic conversations in English, detailed or complex conversations
such as attorney-client meetings regarding his case require an Arabic interpreter. All of his

court hearings have been conducted with an Arabic interpreter. Both counsel for Mr. Al-

Koshi and Assistant United States Attorney Tim Bass believe that, given the need for an

Arabic interpreter, an in court, live sentencing hearing is necessary.

       5.      Mr. Al-Koshi's wife and children have been attempting for many years to

immigrate to the United States. Since 2014, Yemen has been embroiled in a civil war that has

ground most government services to a halt. This includes immigration services. Very recently

Mr. Al-Koshi's wife and children were granted visas which allowed them to travel to the

United States. Currently, Mr. Al-Koshi's wife and children are living in Springfield Illinois.

       6.      It is highly likely that Mr. Al-Koshi's wife will testify at the sentencing hearing.

She will require a translator. His wife and three children (ages 22, 17 and 15) will be present

at the sentencing hearing. Additionally, members of Springfield's Yemeni community will

be present at the sentencing hearing. It is likely that at least one of those persons will testify

regarding the employer-employee relationship in Yemeni culture. This will be important

mitigation evidence given the nature of Mr. Al-Koshi's offense.

       7.      Mr. Al-Koshi plans to present live testimony regarding the employer-employee

relationship within the Yemeni culture.

       8.      A videoconference sentencing hearing would not allow for the effective

presentation of essential mitigating testimony.
                                                                     Case No: 18-CR-30029

       9.     Mr. Al-Koshi moves that this court continue his sentencing hearing for at least

60 days so that a live sentencing hearing can be conducted.

       10.    Assistant United States Attorney Tim Bass has no objection to continuing the

sentencing hearing so a live sentencing hearing can be conducted, nor does he object to the

proposed 60 day continuance.

       11.    United States Probation Officer Tom Brown, also agrees that an in court

sentencing hearing is appropriate and essential for this case.

       Wherefore, the Defendant, Ahmed Al-Koshi, prays this Honorable Court enter an

Order continuing the sentencing hearing in the above captioned case for 60 days so that a

live, in court sentencing hearing can be conducted.

                                           Respectfully submitted,
                                           Ahmed Al-Koshi - Defendant

                                           s/ D. Peter Wise

D. Peter Wise, Bar Number: 6187876
Gates, Wise, Schlosser & Goebel
1231 South Eighth Street
Springfield, IL. 62703
Telephone: 217/522-9010
Fax: 217/522-9020
E-Mail: peter@gwspc.com
                                                                      Case No: 18-CR-30029

                             CERTIFICATE OF SERVICE
        I hereby certify that on August 6, 2020, I electronically filed the foregoing with the
Clerk of the court using the CM/ECF system which will send notification of such filing to
the following:


Timothy Bass
Assistant United State’s Attorney
318 South Sixth Street
Springfield, IL 62701-1806
217-492-4450
217-492-4512 (fax)


and I hereby certify that I have mailed by United States Postal Service the document to the
following non CM/ECF participants:




s/ D. Peter Wise
D. Peter Wise, Bar Number: 6187876
Gates, Wise, Schlosser & Goebel
1231 South Eighth Street
Springfield, IL. 62703
Telephone: 217/522-9010
Fax: 217/522-9020
E-Mail: peter@gwspc.com
